DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 2/3/2021.
No claims have been cancelled.
No claims have been added. 
Claims 1-9 are currently pending.

Response to Arguments
Applicant’s arguments, see page 5, filed 2/3/2021, with respect to the objection of claims 1 and 5 have been fully considered and are persuasive.  The objection has been withdrawn.

Allowable Subject Matter
Claims 1-9 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

A close reference, Mochizuki et al., US 20200163140 (cited in Ex Parte Quayle Action dated 1/21/2021), teaches switching between packet duplication with CA and packet duplication with DC. (see para. 0325).
A close reference, Wei et al., US 20190215719 (cited in Ex Parte Quayle Action dated 1/21/2021), teaches switching between duplication mode and split bearer mode (see para. 0052).
A close reference, Zhao et al, US 20200382993 (cited in Ex Parte Quayle Action dated 1/21/2021), teaches a receiving a mapping associated with duplicated transmission to different RLC entities and a plurality of MAC entities (see para. 0066) and see claim 6).
A close reference, Zou et al, US 20200186292 (cited in Ex Parte Quayle Action dated 1/21/2021), teaches a plurality of modes where two RLC entities are scheduled by different MAC entities (see para. 0106).
A close reference, Zivanesan et al., US 20170013571 (cited in Ex Parte Quayle Action dated 1/21/2021), teaches a plurality of RLC layer entities with a plurality of MAC layer entities (see FIG. 4).
A close reference, Xiao et al, US 20200374752 (cited in Ex Parte Quayle Action dated 1/21/2021), teaches a packet duplication bearer configured with packet duplication or a non-split bearer in a carrier aggregation or single-connectivity mode (see para. 0053, FIGs 1A/1B).

A close reference, 3GPP, “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Packet Data Convergence Protocol (PDCP) specification (Release 15)”, 9/2017, 3GPP, 3GPP TS 38.323 V1.0.0, RP-171993, teaches PDCP/RLC re-establishment if a security key is changed for a bearer (see p. 28 and Figure 4.2.1-1 on p.8).
A close reference, LV et al., US 20210029777, teaches split bearers with a plurality of RLCs configured in a MeNB/SeNB where split data can be transferred between the MeNB and the SeNB via an Xn interface (see para. 0046, FIG. 2).

Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1-4, the cited prior art either alone or in combination fails to teach the combined features of:

changing the first duplication mode to a second duplication mode for the first RLC entity and a third RLC entity among the three or more RLC entities.

As per claim(s) 5-9, the cited prior art either alone or in combination fails to teach the combined features of:

change the first duplication mode to a second duplication mode for the first RLC entity and a third RLC entity among the three or more RLC entities

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 
/M.K.P/Examiner, Art Unit 2464      

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464